Broyles, C. J.
1. Hie accused, in his statement to the jury, attempted to set up the defense of alibi, and introduced a witness to support that contention. The evidence of the witness, however, failed to establish an alibi, as it only showed that the defendant was not at the scene of the offense on the day before the date of the offense. Under such circumstances the failure of the court to instruct the jury upon the law of alibi was not error, in the absence of an appropriate written request. Paulk v. State, 8 Ga. App. 704 (2) (70 S. E. 50) ; Moore v. State, 17 Ga. App. 344 (2) (86 S. E. 822), and cit.
*241Decided October 8, 1930.
H. H. Coates, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.
2. The verdict was amply authorized, if not demanded, by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Blopdworth, JJ., concur.